Citation Nr: 0611307	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to initial compensable rating for 
hypertension.

2.  Entitlement to service connection for a lung disorder, to 
include asthma and residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The veteran was scheduled for a Travel Board 
hearing on March 3, 2006, but failed to appear and has 
offered no explanation for his absence.  Accordingly, the 
case will be decided as if the veteran's request for a 
hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2005),

The issue of service connection for a lung disorder, to 
include asthma and residuals of pneumonia is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

The veteran's hypertension does not manifest with predominant 
diastolic pressure of 100 or more or systolic pressure of 160 
or more, and the veteran does not require continuous 
medication for his hypertension.  



CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.104, Diagnostic 
Code 7101 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant October 2002, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the October 
2002 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case.  
Pelegrini, 18 Vet. App. at 121.  Also, the October 2002 
letter informed the veteran of which portion of information 
should be provided by the claimant, and which portion VA 
would try to obtain on the claimant's behalf.  The RO 
informed the veteran that it would make reasonable attempts 
to obtain records in the custody of a Federal agency and that 
while the RO would assist the veteran in obtaining other 
records that it was the veteran's responsibility to obtain 
them.  38 C.F.R. § 3.159(b)(1) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to a veteran on these latter two elements, when no 
prejudice results from the inadequate notice, the Board may 
proceed with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

No prejudice to the veteran has resulted from the inadequate 
notice.  The Board notes that in a February 2004 statement of 
the case the veteran was provided with notice that a 
schedular or extraschedular disability rating would be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in title 38, Code of Federal 
Regulations, to provide a disability rating from 0% to as 
much as 100% (depending on the disability involved) based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  Moreover, 
consistent with the statutory and regulatory history, that 
notice provided examples of the types of medical and lay 
evidence that the claimant could submit (or ask VA to obtain) 
that are relevant to establishing a disability.  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claim, and any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained all of the 
veteran's service medical records and VA medical records.  
The veteran identified treatment at several private medical 
institutions, namely, North Suburban Medical Center, Boulder 
Community Hospital, College Hospital and Avista Medical 
Center.  The RO was unable to obtain treatment records from 
Boulder Community Hospital and Avista Medical Center.  The 
veteran was notified of the RO's inability to obtain these 
records.  VA has provided the veteran with a medical 
examination in furtherance of substantiating his claims.

As such, VA has fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

A 10 percent evaluation requires diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 40 
percent evaluation requires diastolic pressure predominantly 
120 or more.  A 60 percent evaluation requires Diastolic 
pressure predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 
7101 (2005).

Analysis

Service connection is currently in effect for the veteran's 
hypertension.  His service-connected disability is assigned a 
noncompensable evaluation under Diagnostic Code 7101.  The 
veteran alleges that an increased disability evaluation is 
warranted because in order to maintain his blood pressure 
within normal limits he is required to take medication.  

Blood pressure readings from September 1999 to February 2004 
do not indicate that the veteran's diastolic pressure is 
predominately 100 or more or that his systolic pressure is 
predominately 160 or more.  A review of the record reveals 
only one instance of a diastolic pressure reading over 100 at 
101, and no instances of systolic pressure of 160 or more.  

In February 2003, the veteran was scheduled for a VA 
examination.  At that time the veteran reported that he had 
not been taking any blood pressure medication and that his 
blood pressure was well controlled.  The examiner reviewed 
the claims folder and confirmed that the veteran had not 
recently been taking medication and that clinic records 
confirmed that the veteran's blood pressure was normal.  At 
that time the veteran's blood pressure was 138/88.  The 
examiner assessed that the veteran's blood pressure remained 
in the high normal range without medication.  

Upon a review of the aforementioned evidence, the Board holds 
that an initial compensable evaluation is not warranted.  
According to blood pressure readings, and the February 2003 
VA examination, the veteran's hypertension is well controlled 
without continuous use of medication.  Since the inception of 
the claim, readings do not show a predominant diastolic 
pressure of 100 or more or predominant systolic pressure of 
160 or more.  Moreover, during the February 2003 examination, 
the examiner noted that the veteran had blood pressure in the 
high normal range without medication.  As such, there is no 
basis for an initial compensable evaluation at this time.

Because current evaluations are proper and the veteran has 
not been frequently hospitalized, the application of the 
regular schedular standards is not impractical and 
extraschedular consideration is not in order at this time. 38 
C.F.R. § 3.321(b)(1).


ORDER

Entitlement to initial compensable rating for hypertension is 
denied. 


REMAND

Service medical records reveal that the veteran was treated 
for pneumonia in November 1978.  Treatment notes at that time 
reveal that the veteran was found to have a left lower lobe 
infiltrate of viral etiology but treated with antibiotics for 
possible mycoplasma.  Follow-up notes reveal pneumonia of the 
lower left lobe and resolving.  There were no further 
episodes of pneumonia in service.  Upon separation the 
veteran reportedly denied asthma, shortness of breath and 
chronic cough.  

In February 2003, the veteran received a VA examination in 
relation to his claim for service connection of a lung 
disorder.  At that time, the veteran gave a history of 
multiple episodes of pneumonia following service.  The 
veteran also reported that he was exposed to chemicals in 
service and that he developed a lung condition from exposure 
thereto.  The veteran reported that he coughs and wheezes on 
a daily basis and that he was using an inhaler several times 
per day.  The examiner opined that there was insufficient 
clinical evidence to conclude that the veteran's current lung 
condition would be secondary to his in-service episode of 
pneumonia.  The examiner further stated that while the 
veteran reported chemical exposure, there was no objective 
evidence of any such exposure in the veteran's c-file.  
Notably, the examiner noted that the veteran was currently 
undergoing evaluation by the pulmonary service for possible 
asthma versus chronic bronchitis.  

Although the VA examiner opined that the veteran's lung 
disability was not related to the pneumonia diagnosed in 
service, the examiner did not have the benefit of private 
treatment records showing pneumonia over the years following 
service.  Similarly, there was no development of whether the 
veteran was in fact exposed to chemicals in service and, if 
so, the chemicals to which he was exposed.  

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for PTSD, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date or a degree of disability for the disability 
on appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned as well as a degree of disability if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish an effective 
date and the different degrees of disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, such that 
the letter includes information that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  The letter should also tell the 
veteran to provide any evidence in his 
possession that pertains to the claim.

2.  The RO should inquire of the veteran 
the type of chemicals to which he was 
exposed in service.  The RO should then 
develop as appropriate to determine 
whether it is at least as likely as not 
that the veteran was exposed to such 
chemicals.

3.  The veteran should be afforded a VA 
examination to address the nature and 
etiology of any respiratory disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  If a lung 
disorder is diagnosed, the examiner 
should state whether it is at least 
likely as not that the disorder is 
related to the pneumonia diagnosed in 
service or to any chemical exposure in 
service.  

4.  After conducting any additional 
indicated development, the RO should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


